ICJ_159_NuclearDisarmament_MHL_PAK_2016-10-05_JUD_01_PO_06_FR.txt.                                                                           733



               DÉCLARATION DE Mme LA JUGE XUE

[Traduction]

   1. J’ai voté en faveur de l’arrêt car je souscris à la décision de la Cour
consistant à se déclarer incompétente en la présente espèce. Ce nonob-
stant, je tiens à formuler deux observations.
   2. La première a trait à l’approche que la Cour a suivie. Dans son
arrêt, celle-ci a conclu que les éléments de preuve qui lui avaient été pré-
sentés ne permettaient pas de démontrer que, au moment où les
Iles Marshall avaient introduit l’instance devant elle, il existait entre les
Parties un diﬀérend relatif à l’objet de la requête ; en conséquence, il
n’était pas satisfait à la condition pour qu’elle ait compétence. La Cour
est parvenue à cette conclusion essentiellement au motif que, quelles que
soient les circonstances, les Iles Marshall n’avaient jamais — par leurs
déclarations ou leur comportement — livré au Pakistan quelque élément
précis qui lui aurait permis d’avoir connaissance de ce qu’elles nourris-
saient à son encontre un grief d’ordre juridique pour manquement à son
obligation internationale de négocier au sujet du désarmement nucléaire.
   3. Selon la jurisprudence de la Cour, un diﬀérend doit en principe exis-
ter à la date du dépôt de la requête (Violations alléguées de droits souve-
rains et d’espaces maritimes dans la mer des Caraïbes (Nicaragua
c. Colombie), exceptions préliminaires, arrêt, C.I.J. Recueil 2016 (I),
p. 27, par. 52 ; Application de la convention internationale sur l’élimination
de toutes les formes de discrimination raciale (Géorgie c. Fédération de
Russie), exceptions préliminaires, arrêt, C.I.J. Recueil 2011 (I), p. 85,
par. 30 ; Questions d’interprétation et d’application de la convention de
Montréal de 1971 résultant de l’incident aérien de Lockerbie (Jamahiriya
arabe libyenne c. Royaume-Uni), exceptions préliminaires, arrêt,
C.I.J. Recueil 1998, p. 25-26, par. 43-45 ; Questions d’interprétation et
d’application de la convention de Montréal de 1971 résultant de l’incident
aérien de Lockerbie (Jamahiriya arabe libyenne c. Etats-Unis d’Amérique),
exceptions préliminaires, arrêt, C.I.J. Recueil 1998, p. 130-131, par. 42-44).
L’existence d’un diﬀérend demande à être établie objectivement par la
Cour, sur la base des positions et du comportement des parties (Violations
alléguées de droits souverains et d’espaces maritimes dans la mer des
Caraïbes (Nicaragua c. Colombie), exceptions préliminaires, arrêt, C.I.J.
Recueil 2016 (I), p. 26-27, par. 50 ; Questions concernant l’obligation
de poursuivre ou d’extrader (Belgique c. Sénégal), arrêt, C.I.J.
Recueil 2012 (II), p. 442, par. 46 ; Application de la convention inter-
nationale sur l’élimination de toutes les formes de discrimination raciale
(Géorgie c. Fédération de Russie), exceptions préliminaires, arrêt,
C.I.J. Recueil 2011 (I), p. 84, par. 30 ; Essais nucléaires (Australie
c. France), arrêt, C.I.J. Recueil 1974, p. 271, par. 55 ; Essais nucléaires
(Nouvelle-Zélande c. France), arrêt, C.I.J. Recueil 1974, p. 476, par. 58 ;

                                                                          185

             armes nucléaires et désarmement (décl. xue)                    734

Interprétation des traités de paix conclus avec la Bulgarie, la Hongrie et la
Roumanie, première phase, avis consultatif, C.I.J. Recueil 1950, p. 74).
Lorsque le titre de compétence est constitué par les déclarations d’accep-
tation de la juridiction obligatoire de la Cour que les parties ont faites en
vertu du paragraphe 2 de l’article 36 du Statut, ni la notiﬁcation préalable
ni l’envoi d’une note diplomatique oﬃcielle énonçant la réclamation
d’une partie à l’encontre de l’autre ne sont considérés comme une condi-
tion obligatoire. La détermination de l’existence d’un diﬀérend est une
question de fond, et non de forme (Violations alléguées de droits souve-
rains et d’espaces maritimes dans la mer des Caraïbes (Nicaragua c. Colom-
bie), exceptions préliminaires, arrêt, C.I.J. Recueil 2016 (I), p. 26-27,
par. 50 ; Application de la convention internationale sur l’élimination de
toutes les formes de discrimination raciale (Géorgie c. Fédération de Rus-
sie), exceptions préliminaires, arrêt, C.I.J. Recueil 2011 (I), p. 84, par. 30),
la Cour devant s’employer à établir si les vues des parties divergeaient au
sujet des questions juridiques en cause.
   4. En la présente espèce, la Cour a dûment suivi cette jurisprudence.
Etant donné qu’elle n’a pas examiné les autres exceptions soulevées par le
défendeur, mais a rejeté la requête en s’appuyant uniquement sur sa
conclusion quant à l’existence d’un diﬀérend, il n’est toutefois pas exclu
que l’opportunité de cette approche formelle et restrictive suscite certaines
questions. Compte tenu de la pratique antérieure de la Cour — qui a
consisté à faire preuve de souplesse à l’égard des carences procédurales
(voir Application de la convention pour la prévention et la répression du
crime de génocide (Croatie c. Serbie), exceptions préliminaires, arrêt,
C.I.J. Recueil 2008, p. 438, par. 81 ; Activités militaires et paramilitaires au
Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis d’Amérique), compé-
tence et recevabilité, arrêt, C.I.J. Recueil 1984, p. 428-429, par. 83 ; Came-
roun septentrional (Cameroun c. Royaume-Uni), exceptions préliminaires,
arrêt, C.I.J. Recueil 1963, p. 28 ; Certains intérêts allemands en Haute-
Silésie polonaise, compétence, arrêt n° 6, 1925, C.P.J.I. série A no 6, p. 14 ;
Concessions Mavrommatis en Palestine, arrêt no 2, 1924, C.P.J.I. série A
no 2, p. 34) —, il est en eﬀet permis de se demander si l’inexistence d’un
diﬀérend entre les Parties au moment du dépôt de la requête pouvait en
soi constituer une base solide pour écarter l’aﬀaire ; le diﬀérend s’étant
désormais bel et bien cristallisé, il serait aisé pour les Iles Marshall de se
présenter de nouveau devant la Cour en introduisant une nouvelle requête
ayant le même objet. Pour des raisons d’économie judiciaire, le réalisme
et la souplesse pouvaient donc sembler être de mise dans les présentes
circonstances.
   5. Si j’ai souscrit à la décision de la Cour, c’est pour trois raisons. Pre-
mièrement, je suis d’avis que la démonstration, par le demandeur, de ce
qu’un diﬀérend existait entre les Parties avant l’introduction de l’instance
doit satisfaire à un critère de preuve minimal. Or, les éléments présentés
par les Iles Marshall à cet égard étaient nettement insuﬃsants. Hormis les
deux déclarations qu’il a faites lors de conférences internationales pour
exhorter les puissances nucléaires à engager immédiatement des négocia-

                                                                            186

             armes nucléaires et désarmement (décl. xue)                 735

tions sur le désarmement nucléaire — que les autres Etats seraient fondés
à considérer comme des déclarations politiques —, le demandeur n’a
fourni aucun élément attestant que des contacts bilatéraux de quelque
sorte que ce soit auraient eu lieu entre les Parties avant la saisine de la
Cour. Il s’est en revanche abondamment appuyé sur les positions expri-
mées par ces dernières en cours d’instance pour montrer que la réclama-
tion de l’une se heurtait à l’opposition manifeste de l’autre. Or, ainsi que
la Cour l’a souligné, si pareille argumentation était jugée recevable, la
condition de l’existence d’un diﬀérend se trouverait en pratique privée de
tout sens et de toute valeur. Chose selon moi plus fondamentale encore,
cela ébranlerait la conﬁance des Etats qui acceptent la juridiction obliga-
toire de la Cour.
   6. Deuxièmement, même si une notiﬁcation préalable ou des échanges
diplomatiques ne sont pas requis en tant que condition de l’existence d’un
diﬀérend, il convient de décourager les actions en justice « par surprise ».
Tout moyen de règlement paciﬁque des diﬀérends, y compris la voie judi-
ciaire, vise au règlement du diﬀérend en cause. A cet égard, le fait d’expri-
mer clairement une réclamation juridique contre la partie responsable,
chaque fois que les circonstances le permettent, faciliterait le processus de
négociation et de règlement. En tant que victimes du développement des
armes nucléaires, les Iles Marshall ont certes toutes les raisons de repro-
cher aux Etats qui en sont dotés de ne pas mener des eﬀorts conjoints en
poursuivant des négociations sur la cessation de la course aux armements
et le désarmement nucléaire. Cette légitimité ne saurait cependant pré-
valoir sur les conditions juridiques régissant l’exercice de la compétence
de la Cour.
   7. Bien que la notion de diﬀérend n’ait jamais été formellement déﬁnie
et que le critère permettant de déterminer l’existence d’un diﬀérend soit
généralement peu strict, l’Etat contre lequel une instance est introduite
devrait au moins avoir préalablement connaissance de ce qu’un diﬀérend
d’ordre juridique, qui pourrait être soumis à la juridiction obligatoire de
la Cour en vue de son règlement, l’oppose à un autre Etat. La Cour peut
prendre en compte le comportement des parties postérieur au dépôt de la
requête en tant qu’élément de preuve supplémentaire pour s’assurer de sa
compétence et de la recevabilité de la requête, mais la souplesse, en
matière judiciaire, doit être exercée dans des limites raisonnables.
   8. Troisièmement, la compétence de la Cour repose sur le consente-
ment mutuel et la réciprocité. Selon moi, la présente aﬀaire diﬀérait par
nature de celles dans lesquelles la Cour avait opté pour une approche plus
souple à l’égard de certaines carences procédurales. Les déclarations que
les Iles Marshall ont faites dans le cadre de certaines conférences interna-
tionales ne suﬃsent pas, en tant que telles, à démontrer que, dans les
relations bilatérales de cet Etat, un diﬀérend l’opposait à chacune des
puissances nucléaires. De fait, le demandeur ne pouvait estimer qu’il
s’agissait là d’un problème bilatéral. Quoique ayant été elles-mêmes vic-
times des armes nucléaires, les Iles Marshall n’ont pas introduit la pré-
sente instance simplement pour protéger leurs propres intérêts ; leur

                                                                         187

             armes nucléaires et désarmement (décl. xue)                   736

argumentation sert en eﬀet davantage ceux de la communauté internatio-
nale. Or, bien qu’elle ait, dans le cadre de l’aﬀaire de la Barcelona Trac-
tion (Barcelona Traction, Light and Power Company, Limited (nouvelle
requête : 1962) (Belgique c. Espagne), deuxième phase, arrêt, C.I.J.
Recueil 1970, p. 32, par. 33), reconnu l’existence d’obligations erga omnes,
la Cour ne s’est pas penchée sur la question de la qualité pour agir
dans ce domaine, question qui reste à approfondir en droit international.
   9. Cela m’amène à la seconde observation que je tiens à formuler au
sujet de l’arrêt. Je déplore grandement que la Cour n’ait pas examiné
certaines autres exceptions soulevées par le défendeur. Dans ses écritures
et plaidoiries, le Pakistan soutenait que la requête des Iles Marshall était
irrecevable
     « [du] fait que [celles-ci] ne met[taient] pas en cause certains protago-
     nistes essentiels, dans une aﬀaire concernant un traité multilatéral
     qui li[ait] [l]es Etats dotés de l’arme nucléaire et d’autres Etats, mais
     auquel le Pakistan, lui, n’[était] pas partie, ou encore [d]u fait que la
     voie judiciaire [était], par nature, impropre à résoudre les questions
     relatives au désarmement nucléaire impliquant de multiples Etats,
     a fortiori par une prescription spéciﬁque ou toute autre prescrip-
     tion visant un seul d’entre eux » (contre-mémoire du Pakistan,
     par. 1.12).
   10. Selon lui, la règle de l’Or monétaire empêchait la Cour de statuer
sur les demandes des Iles Marshall en l’absence des Etats parties au traité
sur la non-prolifération des armes nucléaires (le « TNP ») et d’autres Etats
concernés (ibid., par. 7.33). Le défendeur aﬃrmait par ailleurs que la voie
judiciaire était, par nature, impropre à résoudre les questions relatives au
désarmement nucléaire impliquant de multiples Etats (ibid., par. 1.12), et
que la Cour aurait « exerc[é] en vain » sa compétence contentieuse en l’es-
pèce (ibid., par. 8.105).
   11. A mon sens, la Cour aurait dû examiner ces exceptions dès la phase
préliminaire, puisque ses conclusions à cet égard auraient eu un eﬀet
direct sur sa compétence et sur la recevabilité de la requête. Si elle avait
procédé ainsi, elle aurait en eﬀet été mieux à même de démontrer que,
pour ce qui concerne les questions de compétence et de recevabilité, la
requête des Iles Marshall n’était pas seulement défectueuse sur un point
de procédure.
   12. Dans son avis consultatif sur la Licéité de la menace ou de l’emploi
d’armes nucléaires, la Cour, après avoir examiné quel était alors le statut
des armes nucléaires en droit international, avait précisé que, pour
atteindre l’objectif ﬁxé de longue date du désarmement nucléaire complet,
tous les Etats parties au TNP avaient l’obligation de négocier de bonne
foi en ce sens. Elle avait également souligné que, « [d]e fait, toute recherche
réaliste d’un désarmement général et complet, en particulier nucléaire,
nécessit[ait] la coopération de tous les Etats » (Licéité de la menace ou de
l’emploi d’armes nucléaires, avis consultatif, C.I.J. Recueil 1996 (I), p. 264,
par. 100 ; les italiques sont de moi).

                                                                           188

             armes nucléaires et désarmement (décl. xue)                    737

  13. La Cour s’était également référée à la résolution 984 (1995) en
date du 11 avril 1995, dans laquelle le Conseil de sécurité avait réaﬃrmé
qu’il était « nécessaire que tous les Etats parties au traité sur la non-
prolifération des armes nucléaires s’acquittent pleinement de toutes leurs
obligations » et exhorté
     « tous les Etats à poursuivre de bonne foi, comme il [était] stipulé à
     l’article VI du traité sur la non-prolifération des armes nucléaires,
     des négociations sur des mesures eﬃcaces relatives au désarmement
     nucléaire et sur un traité de désarmement général et complet sous un
     contrôle international strict et eﬃcace, qui demeur[ait] un objectif
     universel » (C.I.J. Recueil 1996 (I), p. 265, par. 103 ; les italiques sont
     de moi).
   14. Dans son avis consultatif, la Cour avait notamment souligné que
l’obligation découlant de l’article VI du TNP était une double obligation,
ajoutant ce qui suit :
        « La portée juridique de l’obligation considérée dépasse celle d’une
     simple obligation de comportement ; l’obligation en cause ici est celle
     de parvenir à un résultat précis — le désarmement nucléaire dans
     tous ses aspects — par l’adoption d’un comportement déterminé, à
     savoir la poursuite de bonne foi de négociations en la matière. »
     (Ibid., p. 264, par. 99.)
   15. Vingt ans se sont écoulés depuis que la Cour a prononcé ce dictum
solennel. Ainsi qu’elle l’a précisé, tous les Etats doivent coopérer pour
réaliser cet objectif. A l’évidence, l’on a assisté en la matière à un manque-
ment collectif, mais la question qui se posait en la présente espèce était de
savoir si celui-ci pouvait prendre la forme d’une série de diﬀérends bilaté-
raux, examinés séparément.
   16. Il n’est guère douteux que certains Etats dotés d’armes nucléaires,
d’une part, et les Etats qui en sont dépourvus, d’autre part, ont des vues
divergentes au sujet de la cessation de la course aux armes nucléaires et du
processus de négociation sur le désarmement nucléaire. Pareil désaccord
peut-il pour autant être qualiﬁé de diﬀérend au sens des articles 36 et 38 du
Statut ? Autrement dit, un tel diﬀérend, à supposer qu’il ait existé au
moment du dépôt de la requête ou qu’il se soit cristallisé par la suite, peut-il
être tranché par la Cour dans le cadre d’une procédure contentieuse ? La
question qui se posait en la présente espèce n’était pas, semble-t-il, celle
d’une carence procédurale à laquelle il aurait pu être remédié en cours
d’instance, comme cela avait été le cas dans les aﬀaires antérieures. Je crains
que la Cour ait un peu trop mis l’accent sur la manière dont un diﬀérend
peut se matérialiser, sans tenir suﬃsamment compte de la nature de celui
qui, selon les Iles Marshall, les opposait au Pakistan.

                                                     (Signé) Xue Hanqin.



                                                                            189

